Exhibit 12.1 Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) Three Months Ended March31, Earnings: Income from continuing operations before income taxes $ $ Adjustments: Fixed charges Loss from equity investees 35 Amortization of capitalized interest 35 36 Capitalized interest ) ) $ $ Fixed Charges: Interest expense $ $ Portion of rental expense representative of interest Capitalized interest 89 $ $ Ratio of earnings to fixed charges
